Exhibit 10.1
TWO-WAY METALS LEASE AGREEMENT
This Metals Lease Agreement made and entered into this 12th day of December,
2008 apply to leases (each a “Lease”) of Gold (“Metal”) between COEUR D’ALENE
MINES CORPORATION, a corporation organized and existing under the laws of State
of Idaho and located at 505 Front Avenue, Coeur d’Alene, ID 83814 (“Coeur”), and
Mitsubishi International Corporation, a corporation organized and existing under
the laws of New York and located at 655 Third Avenue, New York, NY 10017
(“MIC”). The lessor of the Metal is referred to as the “Lessor” and the lessee
of the Metal is referred to as the “Lessee”.
1. TERMS OF LEASE
1.1 Lessor and Lessee
Lessor and Lessee may from time to time enter into Leases for the Metal between
themselves pursuant to which Lessor will lease to Lessee quantities of the Metal
at any location mutually agreed; provided, however, that nothing in this
Agreement shall be construed as obligating either party to enter into any Lease.
1.2 A legally binding Lease shall be deemed to exist from the moment the parties
agree on its essential terms, which agreement shall be set forth in a written
confirmation of lease terms signed by both parties (each a “Confirmation”). A
Confirmation may be executed by means of the exchange of signed counterparts of
the Confirmation by facsimile transmission. In the case of a Confirmation being
executed by facsimile transmission, as soon as practicable after such
transmission, MIC shall send two (2) signed counterparts of the Confirmation to
Coeur, and Coeur shall sign and return one copy of the Confirmation to MIC;
provided, however, that the failure by either party to deliver signed hard
copies after the facsimile transmissions shall not effect the validity of the
Lease.
1.3 The Confirmation for each Lease shall be in the form of Exhibit I attached
hereto and shall include:
(i) The name and address of lessee (“Lessee”) and lessor (“Lessor”) of the
Metal;
(ii) The type, fineness, and (if appropriate) brand of Metal;
(iii) The quantity of Metal being leased in troy ounces (the “Quantity”);
(iv) The lease term, which shall be equal to the number of days the Metal is
being leased, and shall include the date of delivery to the Lessee but not the
date of return to the Lessor (“the Lease Term”);
(v) An annual percentage lease rate agreed upon by the parties (the “Lease
Rate”);

 



--------------------------------------------------------------------------------



 



(vi) The fee the Lessee is obligated to pay over the course of the Lease (the
“Lease Fee”) on the maturity date of the lease in accordance with Paragraph 3.1.
The Lease Fee shall equal (A) the Quantity, multiplied by (B) the London PM fix
of one (1) troy ounce of the Metal on the date of the Confirmation, unless
otherwise agreed to in writing by the parties ("Valuation Price"), multiplied by
(C) the Lease Rate, multiplied by (D) the Lease Term divided by (E) three
hundred sixty (360) days;
(vii) The delivery and redelivery locations; and
(viii) Such other terms and conditions as the parties may agree.
1.4 In the event of a conflict between a Confirmation and this Agreement, the
Confirmation shall govern with respect to the relevant Lease, unless the
Confirmation expressly states that it is intended to supersede such paragraphs.
2. DELIVERY AND RETURN OF METAL
All Metals leased hereunder shall be released to Lessee at the location set out
in the relevant Confirmation on the commencement date of the applicable Lease.
Upon the scheduled or earlier termination of the Lease, the Lessee shall
immediately return at the Lessee’s cost, risk and expense, the Metal leased
hereunder or metal of equivalent quantity and quality to the same location;
provided, that in lieu of any amount of the Metal leased hereunder required to
be so returned, the Lessee will be allowed to deliver silver in the quantity
determined based upon relative spot values of silver and gold as determined by
the Lessor and agreed by the Lessee.
3. PAYMENT OF LEASE FEES
3.1 Unless the parties agree otherwise, the Lessee shall pay to the Lessor a
Lease Fee for each Lease on the maturity date of the lease, calculated as set
forth in Section 1.3.
3.2 All payments shall be made in immediately available funds to the bank
account designated by the party to which payment is due.
4 RESPONSIBILITIES OF THE PARTIES
4.1 The Lessee shall be responsible for, and agrees to indemnify and hold
harmless the Lessor against, any liability, claim, or expense relating to any
Metal leased hereunder or the use thereof, including, without limitation, any
products, environmental, or toxic waste liability claims.
4.2 The Lessee shall be responsible for all risk of loss, damage or
disappearance from any cause whatsoever of or with respect to any Metal leased
hereunder from the time delivered by the Lessor until it is returned to the
Lessor. The Lessee will arrange and maintain insurance coverage on the Metal in
such amounts but for no less than the value of the same and covering such risks
as is usually carried by companies

2



--------------------------------------------------------------------------------



 



engaged in a similar business and the Lessee shall as soon as reasonably
practicable deliver to the Lessor a copy of all policies for such insurance,
together with a certificate of insurance issued by and insurer reasonably
acceptable to Lessor naming Lessor as an additional insured and loss payee.
4.3 The Lessor shall all times retain title to the Metal on Lease unless and
until the Lessor agrees otherwise in writing.
4.4 The Lessee warrants that upon return of leased Metal to the Lessor, the
Lessor shall have good and marketable title to the Metal, free and clear of all
liens, pledges, mortgages, encumbrances, easements, charges, claims,
restrictions, purchase options, and/or agreements limiting the use or transfer
of such Metal.
4.5 Each party warrants that the Metal delivered or returned by such party
pursuant to each Lease hereunder shall be of the type, fineness, and (if
specified) brand agreed to in the Confirmation of such Lease. THE PARTIES MAKE
NO OTHER WARRANTIES, EITHER EXPRESSED OR IMPLIED, INCLUDING, BUT NOT LIMITED TO,
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
4.6 The Lessor shall not be responsible for the Lessee’s use of Metal leased
hereunder. Neither party shall be liable for any consequential, incidental, or
special damages resulting from the transactions.
5. CREDIT / SECURITY INTEREST
5.1 Both parties acknowledge that this is a true Lease in which Lessor retains
title and settlement by return of the Metal leased hereunder is contemplated.
Notwithstanding the foregoing, the Lessee hereby grants the Lessor a security
interest in all Metal delivered pursuant to this Agreement in any physical or
chemical state and any proceeds of sale, disposition, or destruction thereof
until all required Metal is returned to the Lessor. The Lessor is hereby
authorized to file any and all appropriate UCC financing statements, with or
without Lessee having executed such filing. The Lessee shall execute,
acknowledge and deliver to the Lessor all appropriate instruments of conveyance
and other documents reasonably required by the Lessor, and will take such other
actions and execute such other documents, certifications, and further assurances
as the Lessor may reasonably require in order to vest more effectively in the
Lessor, or to put the Lessor more fully in possession of, such Metal, or
otherwise to protect Lessor’s interests in the Metal. The Lessee shall take all
reasonable actions not to prejudice the Lessor’s security interest in, and shall
take such other actions as the Lessor may reasonably require to protect, the
Metal in the Lessee’s possession.
5.2 To secure the payment or performance of the present and future indebtedness
and liability of the Lessee to the Lessor hereunder, the Lessee agrees hereby to
grant a first priority security interest to the Lessor in specified collateral
(the “Collateral”) set forth in the Collateral Agreement agreed between the
parties (“Collateral

3



--------------------------------------------------------------------------------



 



Agreement”). The Lessor is hereby authorized to file any and all appropriate
financing statements, with or without Lessee having executed such filing. The
Lessee shall execute, acknowledge and deliver to the Lessor all appropriate
instruments of conveyance and other documents reasonably required by the Lessor,
and will take such other actions and execute such other documents,
certifications, and further assurances as the Lessor may require in order to
vest more effectively in the Lessor such the Collateral, or otherwise to protect
Lessor’s interests in the Collateral. The Lessee shall take all reasonable
actions not to prejudice the Lessor’s security interest in, and shall take such
other actions as the Lessor may reasonably require to protect, the Collateral.
5.3 If sufficient credit has not been established with the Lessor’s credit
department, the Lessor may, in addition to the security interest granted by the
Lessee under the Section 5.1 and 5.2, require security, either in the form of
prepayment or a standby irrevocable bank letter of credit, or any other form of
security, as the Lessor may determine in its sole and unencumbered discretion.
Any letter of credit must be opened in a format and by a bank acceptable to the
Lessor.
5.4 If the Lessor’s requirements as to security are not satisfied within the
time limits specified by the Lessor, the Lessor shall have the option of
canceling the Lease and/or proceeding against the Lessee for damages occasioned
by the Lessee’s failure to perform. The Lessor hereby reserves the right in its
absolute discretion to revise the credit terms applicable to the Lessee, and to
call for such further security as the Lessor deems necessary.
6. CEILING DOLLAR VALUE
6.1 “Ceiling Dollar Value” means the sum of $13 million plus the value of
Manquiri Collateral as defined and calculated under the Collateral Agreement.
6.2 Lessor and Lesee agree that if at any time the aggregate value of the Metal
on lease hereunder (as reasonably determined by the Lessor) should exceed the
Ceiling Dollar Value, then the Lessor may at its option, by notice to the
Lessee, require that by the end of the business day immediately following the
day upon which such notice is given, the Lessee either:

  (i)   re-deliver to the Lessor a portion of the Metals sufficient to reduce
the aggregate value of the leased Metal to the Ceiling Dollar Value; or

  (ii)   purchase from the Lessor, at the Lessor’s quoted price, quantity of the
Metals sufficient to reduce the aggregate value of the leased Metal to the
Ceiling Dollar Value; or

  (iii)   deposit, by wire transfer, funds equal to the dollar value of the
leased Metal in excess of the Ceiling Dollar Value (the “Excess Funds”) into a
margin account established with the Lessor, which will pay interest to the
Lessee at a rate based on the average of the federal funds rate

4



--------------------------------------------------------------------------------



 



      during the period from the date of the first deposit of the Excess Funds
to the date of the withdrawal of the Excess Funds. Upon the reduction of the
aggregate value of the leased Metal to the Ceiling Dollar Value, Lessor shall
immediately return the Excess Funds to Lessee.

7. LEASEBACK
Where MIC is the Lessor in respect of any Lease, the Lessee will have the right
to enter into one or more Leases (each a “Leaseback”) under this Agreement as
Lessor pursuant to a further Confirmation and subject to the following terms and
limitations:

  (i)   the location shall be the same as in the original Lease from MIC as
Lessor;

  (ii)   the quantity shall not exceed, in aggregate with any other Leasebacks,
that of the original Lease from MIC as Lessor;

  (iii)   the date of delivery shall be at least five Business Days prior to the
date of return under the original Lease from MIC as Lessor;

  (iv)   the date of return shall be the same as the date of return under the
original Lease from MIC as Lessor.

8. DEFAULT
8.1 The parties recognize and agree that each transaction under this Agreement
is a “forward contract” within the meaning of 11 U.S.C. 101(25). The following
shall each constitute an “event of default” by the relevant party: the relevant
party and/or any guarantor of such party (a “non-performing party”; the opposite
party is sometimes referred to in this Section 8 as the “performing party”)
shall (i) default in the payment or performance of any material obligation to
the other party under this Agreement, any Confirmation, or the Collateral
Agreement and such default is not cured within three (3) business days of notice
of such default to the non-performing party; (ii) file a petition or otherwise
commence any proceeding under any bankruptcy, insolvency, reorganization or
similar law for the protection of creditors or have any such petition filed or
proceeding commenced against it; (iii) otherwise become bankrupt or insolvent
(however evidenced); (iv) be unable to pay its debts as they fall due; (v) have
an administrator, receiver, liquidator or other officer appointed over it or any
of its assets, (vi) merge or become consolidated with any other entity or
transfer, by any means, all or substantially all of its assets to another entity
if the creditworthiness of the resulting, surviving or transferee entity is
materially weaker than that of the non-performing party immediately prior to
such action as reasonably determined by the performing party; (vii) fail to give
adequate security for, or evidence of, its ability to perform its obligations
under this Agreement, any Confirmation, or the Collateral Agreement within two
business days of any request therefor in accordance with this Agreement or any
reasonable request therefor from the performing party; or (viii) disaffirm,
disclaim, repudiate or reject, in whole or in part, or challenge the validity of
any guarantee issued in respect of such party.

5



--------------------------------------------------------------------------------



 



8.2 Upon the occurrence of an event of default, the performing party shall, in
addition to all other rights and remedies available to it, have the right
immediately to terminate the relevant Leases by notice in writing to the
non-performing party. Where the Lessee is the non-performing party, the Lessor
shall decide in its absolute discretion and inform the Lessee whether the Lessee
shall be required to immediately return the Leased Material to the Lessor or to
immediately pay to the Lessor its then market value (as determined by the Lessor
in its absolute discretion based upon the current market price for the relevant
metal). Where the Lessee is the non-performing party, the Lessee shall in
addition pay to Lessor any accrued Lease Fees (pro-rated to the date of
termination of any Lease). In the case of an event of default described in
sub-sections 8.1(ii) through to (viii) above, the performing party and its
affiliates shall, in their sole discretion, have the further right to terminate
all other outstanding transactions with the non-performing party by notice in
writing to the non-performing party.
8.3 The performing party and its affiliates shall determine and notify the
non-performing party of their aggregate loss resulting from any breach of any
transaction hereunder by calculating the difference, if any, between the price
specified in each liquidated transaction and the market price as of the date of
liquidation for the relevant Metal or Metals that the non-performing party has
failed to return or deliver to the performing party. The non-performing party
shall pay such amount to the performing party and its affiliates in full within
five business days of such notice being given, with interest at a rate per annum
equal to the greater of nine (9) per cent or LIBOR plus four (4) per cent (with
LIBOR quoted on the first London banking day after the date of termination).
8.4 The performing party and its affiliates may, in their sole discretion,
aggregate, net and set off amounts which they owe to the non-performing party
against any amounts which the non-performing party owes one or more of them
under any transaction or otherwise, whether or not then due, so that all such
amounts are aggregated and netted to a single liquidated amount (the “net
liquidation payment”). For the purpose of any such calculation, the performing
party and its affiliates may convert amounts denominated in any other currency
at such rate prevailing at the time of the calculation as it shall reasonably
select. If the calculation of the net liquidation payment results in an amount
payable by the performing party or its affiliates, the net liquidation payment
shall be paid to the non-performing party after deduction of reasonable costs
and expenses incurred by the performing party as a result of the non-performing
party’s default. The performing party and/or its affiliates shall notify the
non-performing party of the amount of the net liquidation payment and the party
owing such payment shall pay the net liquidation payment in full to the other
party within five business days of such notice, which amount shall bear interest
at a rate per annum equal to the greater of nine (9) per cent or LIBOR plus four
(4) per cent (with LIBOR quoted on the first London banking day after the
applicable date of termination).

6



--------------------------------------------------------------------------------



 



8.5 The non-performing party shall further indemnify and hold the performing
party and its affiliates harmless from any other losses, damages, cost and
expenses including reasonable attorney’s fees, incurred in connection with an
event of default, termination or the exercise of any remedies in relation
thereto.
8.6 Notwithstanding any provision herein to the contrary, the performing party
and its affiliates shall not be required to pay to the non-performing party an
amount due until the performing party and its affiliates receive confirmation
satisfactory to them, in their reasonable discretion, that all obligations of
any kind whatsoever of the non-performing party to make any payments to them
under this or any other contract have been or will be fully and finally
performed; nor shall the performing party or its affiliates be required to
compensate the non-performing party for any losses incurred by the
non-performing party in connection with a default or termination hereunder.
8.7 The performing party’s and its affiliates’ rights under this provision shall
be in addition to, and not in limitation or exclusion of, any other rights which
the performing party and/or its affiliates may have (whether by agreement,
operation or law or otherwise).
9. FORCE MAJEURE
9.1 “Force majeure” means an event which is beyond the control of a party and in
which Metal conforming to applicable form and purity specifications is not
available from metals dealers and not available on spot markets generally.
Failure to pay or lack of funds, the availability of a more attractive market or
inefficiencies in operations do not constitute force majeure.
9.2 If a force majeure event prevents, inhibits or delays the performance under
any Confirmation, the party or parties whose performance is prevented, inhibited
or delayed (the “declaring party”) shall be relieved of any obligation or
liability under this Agreement or any Confirmation to the extent that such
obligation or liability cannot be met because of such force majeure event, until
the expiration of a reasonable time after termination of such disability.
9.3 The declaring party agrees to notify the other party (the “non-declaring
party”) of the occurrence of the force majeure event as soon as possible
including reasonably full particulars of such force majeure event.
9.4 Notwithstanding the foregoing, if a force majeure event delays performance
for a period of 30 days or more, the non-declaring party shall have the right to
terminate any affected outstanding Leases effective upon providing notice to the
declaring party. In no event shall force majeure entitle either party to suspend
its obligations to make payments then due for products delivered under a
Confirmation.

7



--------------------------------------------------------------------------------



 



10. TAXES
10.1 Lessee shall be responsible for any value added, sales and use, property ,
withholding, state excise and similar taxes (such taxes, “Covered Taxes”) due on
any Metal leased hereunder, any Lease or other transactions contemplated by this
Agreement. In the event a Covered Tax is properly assessed or levied by a
governmental unit against Lessor with respect to any Metal leased hereunder, any
Lease or other transaction contemplated by this Agreement and Lessor pays such
tax to the governmental unit, Lessor shall add the amount of such tax to the
fees payable pursuant to the given transaction and Lessee is required to pay the
amount of such tax to Lessor. In the event that a Covered Tax is properly
assessed or levied by a governmental unit against the Lessee with the respect to
any Lease or transaction contemplated by this Agreement, then Lessee shall
timely pay such taxes to the governmental unit. A Covered Tax is properly
assessed or levied where the plain language of the governing law provides for
assessment or levy. Lessee agrees to indemnify Lessor against all such Covered
Taxes and any interest, penalties, or other similar charges that may be imposed
in connection with the Metal, Lease or transactions.
10.2 Each party shall use reasonable efforts to implement the provisions of and
to administer this agreement in accordance with their intent to minimize taxes,
so long as neither party is materially adversely affected by such efforts. To
claim an exemption from payment of a Covered Tax, Lessor shall provide a
certificate of exemption or appropriate evidence of exemption from such Covered
Tax to the Lessee. Both parties agree to cooperate with each other in obtaining
any exemption.
10.3 Notwithstanding any other provision in this Agreement, the Lease Fee shall
be paid to Lessor without any deduction or withholding for or on account of any
Covered Taxes unless such deduction or withholding is required by applicable
law. If such deduction or withholding is required, then Lessee shall
(i) promptly notify Lessor of such requirement, (ii) promptly pay to the
relevant authorities the full amount required to be withheld or deducted and
promptly forward to Lessor an official receipt evidencing such payment to such
authorities; and (iii) promptly pay to Lessor such additional amount as may be
necessary to ensure that the net amount actually received by Lessor equals the
full amount Lessor would have received had no such deduction or withholding been
required; provided that if the incurrence of such Covered Tax is attributable to
Lessor’s failure to provide a certification of exemption or appropriate evidence
of exemption, as required under Section 10.2 hereof, where such an exemption was
available to Lessor, then Lessee shall not be liable for such Covered Tax
(whether by reimbursement, indemnification, gross-up or otherwise) under this
Agreement. The provisions of Sections 10.1, 10.2 and 10.3 shall not accrue to
the benefit of an assignee or transferee of Lessor unless such assignment or
transfer was done in compliance with Section 13.1.
11 ATTORNEY’S FEES
Each party shall be entitled to full indemnification from the other party of its
reasonable attorney’s fees and related reasonable costs/expenses (including
expert

8



--------------------------------------------------------------------------------



 



witness fees, costs and expenses) for any cause of action, claim or dispute
arising out of or relating to this Agreement or any Confirmation as to which
such indemnified party prevails, whether in an arbitration, a court of law,
administrative proceeding, or through any other form of dispute resolution.
12. NOTICES
All notices, requests, and other communications hereunder shall be delivered or
given by registered mail, returned receipt requested, or by facsimile and deemed
to have been given on the date received (if delivered or sent by facsimile), or
on the date stated in the return mail receipt if sent by mail to the respective
party’s address set forth below, and in any case to the attention of the person
or department indicated:

     
If to Coeur:
  Coeur d’Alene Mines Corporation
 
  505 Front Avenue
 
  Coeur d’Alene, ID 83814
 
  Attn: Beth Druffel
 
  Facsimile No: 208-667-2213
 
   
If to MIC:
  Mitsubishi International Corporation
 
  655 Third Avenue
 
  New York, NY 10017
 
  Attn: Manager, Precious Metals Department
 
  Facsimile No.: 212-605-1936

Each party’s notice information may be changed by notice to the other party
which shall only be effective upon receipt.
13. GENERAL PROVISIONS
13.1 Neither party shall assign or transfer to any person any of its rights or
obligations in respect of this Agreement or any Confirmation without the prior
written consent of the other party (which consent shall not be unreasonably
withheld or delayed).
13.2 Each party represents and warrants to the other party that (a) on the date
hereof and at the time it enters into a Lease, it possesses all power,
authority, and applicable approvals (if any) necessary for it to enter into this
Agreement, and each Lease, (b) this Agreement constitutes the valid and binding
obligation of such party enforceable against it in accordance with the
respective terms thereof, and (c) the execution, delivery, and performance
hereof will not cause such party to be in violation of any law, regulation,
order, or court process or decision to which it is a party or by which it or its
properties are bound or affected. Each representation and warranty set forth
above shall survive any delivery and payment under and termination of this
Agreement.

9



--------------------------------------------------------------------------------



 



13.3 This Agreement and the rights or duties under this Agreement and each
Confirmation may not be assigned by either party in whole or in part without the
prior written consent of the other party. This Agreement is for the benefit of
the parties hereto and their respective successors and permitted assigns. No
other persons or entity (including, without limitation, any customer of either
party) shall have any rights hereunder.
13.4 Time is of the essence in all aspects of each party’s performance
hereunder.
13.5 This Agreement together with each Confirmation (a) constitutes the entire
agreement between the parties with respect to the subject matter hereof,
(b) supersedes all prior agreements with respect to the subject matter hereof,
and (c) may not be amended, modified, or supplemented, except by a writing
signed by both parties or by facsimiles evidencing mutual agreement sent by each
party to the other. This Agreement supersedes all standard terms and conditions
of trading of either party, regardless of how denominated and whether or not the
same are printed on one or more Confirmations or sales or purchase orders
relating thereto.
13.6 The failure of either party at any time to require performance by the other
party of any provision hereof shall in no way affect the full right to require
such performance at any time thereafter. The waiver by either party of a breach
of any provision hereof shall not constitute a waiver of the provision itself.
The failure of either party to exercise its rights provided under this Agreement
shall not constitute a waiver of such right.
13.7 The paragraph headings in this Agreement are for the convenience of
reference only and shall not affect the construction or interpretation of any
provision of this Agreement.
13.8 In the event that any provision (or portion of a provision) if this
Agreement is declared to be illegal, invalid, or otherwise unenforceable by a
court of competent jurisdiction, the remainder of this Agreement (and of such
provision) shall not be affected except to the extent necessary to delete such
illegal, invalid, or unenforceable provision (or portion thereof), and the
parties shall negotiate in good faith to arrive at an alternative replacement
provision approximating the parties’ original business objective.
13.9 This Agreement and each Confirmation shall be governed by and construed in
accordance with the internal laws of the State of New York, USA, without giving
effect to principles of conflicts of law. The parties agree that any controversy
or claim arising out of or relating to this Agreement, or the breach hereof,
shall be settled by arbitration conducted by the American Arbitration
Association in New York, New York, in accordance with the Commercial Arbitration
Rules of the American Arbitration Association. The award of the arbitrator(s)
shall be final and binding upon the parties hereto and judgment on the award may
be entered in any court of competent jurisdiction.

10



--------------------------------------------------------------------------------



 



13.10 This Agreement does not constitute either party the agent or legal
representative of the other party. Neither party is authorized to create any
obligation on behalf of the other party.
13.11 This Agreement may be terminated on five (5) business days’ prior written
notice by one party to the other, but such termination shall not affect any
Lease outstanding at the time such termination is effective, which shall remain
subject to the terms and conditions of this Agreement until all outstanding
obligations under such Lease are duly performed or the Lease is finally and
fully liquidated in accordance with the provisions of this Agreement.
13.12 Subject to the rights that may accrue to any successor or permitted
assigns of the parties, no provision of this Agreement shall be construed as
creating any rights enforceable by a third party and all third party rights
implied by law are, to the extent permissible by law, excluded from this
Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate by
their duly authorized representatives effective on the date first written above.

          MITSUBISHI INTERNATIONAL   COEUR D’ALENE CORPORATION   MINES
CORPORATION
 
   
 
   
 
   
Name: Kotaro Tomita
  Name: Mitchell J. Krebs
Title: Division Senior Vice President
  Title: SVP and CFO
Date: December 12, 2008
  Date: December 12, 2008

11



--------------------------------------------------------------------------------



 



Exhibit I
LEASE CONFIRMATION
Date:
This is a confirmation of the specific terms of Lease that Mitsubishi
International Corporation (“MIC”) and Coeur D’Alene Mines Corporation (“Coeur”)
have agreed upon pursuant to the Two-Way Metals Lease Agreement entered into
between MIC and Coeur on December 12 2008.

(a)   Lessor: MIC            Lessee: Coeur (b)   Type of Metal:
Gold            Fineness:                      (c)   Quantity:
                     troy ounces (d)   Lease Term: ___days

  (1)   Date of delivery to Lessee:                        (2)   Date of return
to Lessor:                     

(e)   Lease Fee:                                         
Valuation Price: $                    
Lease Rate: ___% per annum
Lease Fee = Quantity x Valuation Price x Lease Rate x Lease Term /360 days1.
(f)   Delivery Location:                                         
Redelivery Location:                                        
(g)   Other terms agreed upon by the parties:

     If the Lease is terminated by prepayment prior to the end of the Lease
Term, the Lease Fee shall be calculated based on the actual duration of the
Lease, in days, giving effect to such termination, rather than on the full Lease
Term. Such prepayments shall not be subject to any premiums or additional fees.
Please signify your agreement with the Lease terms contained herein by signing
below.

          Mitsubishi International Corporation   Coeur D’Alene Mines Corporation
 
   
 
   
 
   
Name:
  Name:
Title:
  Title:

 

1   See item (g).

12